Citation Nr: 0916131	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right foot 
bunionectomy, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for left foot 
bunionectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increase rating for degenerative lumbar 
scoliosis with degenerative disc disease, L4-5, with in situ 
fusion from L3 to S1, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for anxiety, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 
1972.  He had over 16 years of additional active service 
prior to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2003, December 2005, and September 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta Georgia.  

In a February 2008 document, the Veteran stated that he was 
waiving RO review of all evidence submitted after the 
Substantive Appeal.  Additionally, an October 2008 Report of 
Contact notes that the Veteran informed the RO that he was 
waiving RO review of all evidence submitted after the August 
2006 supplemental statement of the case.  Consequently, the 
Board may adjudicate the Veteran's claims without referring 
them back to the RO for consideration of newly submitted 
evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At his February 2009 hearing, the Veteran stated that he 
wished to withdraw his claims for increased ratings for right 
and left foot bunionectomies.

2.  The Veteran was assigned a 20 percent rating for 
lumbosacral strain and his low back disability also results 
in mild sciatica of both lower extremities.

3.  The Veteran's service-connected anxiety results in 
disturbance of motivation and mood causing the Veteran to 
have difficulty establishing and maintaining effective work 
and social relationships.

4.  The Veteran's bilateral pes planus is not manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, or severe spasm of 
the Achilles tendons on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claims for 
increased ratings for right and left bunionectomies.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for a 40 percent rating for degenerative 
lumbar scoliosis with degenerative disc disease, L4-5, with 
in situ fusion from L3 to S1, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5293, 5295 (effective prior to September 26, 
2003), and Diagnostic Codes 5235 to 5243 (effective from 
September 26, 2003); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2008).

3.  The criteria for a 50 percent rating for anxiety have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
his February 2009 hearing the appellant withdrew his appeal 
for an increased rating for a right bunionectomy and his 
appeal for an increased rating for a left bunionectomy.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for an increased rating for a right bunionectomy 
or his appeal for an increased rating for a left 
bunionectomy, and these appeals are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in January 2003, April 2004, September 
2005, and February 2008, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  With regards to each of the increased rating 
claims decided below the Veteran was sent the proper notice 
prior to the rating decision denying his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was provided this 
notice by a March 2006 letter and the February 2008 VCAA 
letter.  (The March 2006 letter is contained in Volume V of 
the claims files).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  With regards to the lumbar 
spine and pes planus claims, VCAA letters dated in October 
2008 and January 2009 included all necessary notifications.  

With regards to the claim for an increased rating for 
anxiety, a March 2006 letter informed the Veteran that he had 
to provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) for his 
anxiety claim, the Board concludes that he would not have 
been prejudiced in this instance, as he was given specific 
notice concerning the rating criteria for the anxiety 
disability at issue in the December 2005 rating decision and 
the June 2006 statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for this 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support higher ratings.

The Board finds that all necessary development of evidence 
has been completed.  The Veteran's VA and private medical 
records have been obtained and the Veteran has been afforded 
VA medical examinations.  The Veteran has submitted private 
medical evidence in support of his claim and he has provided 
testimony before the undersigned Veterans Law Judge.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the Veteran nor his representative has 
indicated that there are any additional records to support 
the Veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III.  Lumbar Spine Disability

A December 2002 rating decision granted the Veteran service 
connection and a 10 percent rating for degenerative lumbar 
scoliosis with degenerative disc disease, L4-5 and 
degenerative facets.  The Veteran's claim for an increased 
rating for his back disability was received on December 23, 
2002.  A November 2004 rating decision granted the Veteran an 
increased rating of 20 percent for his low back disability, 
effective from December 23, 2002.  A June 2006 rating 
decision awarded the Veteran a temporary total evaluation for 
convalescence, from February 28, 2005 to May 1, 2005, 
following lumbar spine surgery.  

At his hearing the Veteran testified that he had trouble 
tying his shoes due to his back disability.  He reported back 
pain, and that his wife helped him out of the bath tub.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect through September 22, 2002).  The Board observes that 
the regulations were further revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5237 as the new code for lumbosacral 
strain and Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome (IDS).

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
Veteran filed his claim prior to September 26, 2003, the 
Board will consider the two versions of the rating criteria 
in effect since the Veteran's 20 percent rating was granted 
effective December 23, 2002, and apply the criteria that are 
most favorable to the Veteran.

The Rating Schedule prior to September 23, 2003, provided 
rating criteria for limitation of motion of the lumbar spine.  
A disability rating of 10 percent is warranted where 
limitation of motion was slight, 20 percent where limitation 
of motion is moderate, and 40 percent where limitation of 
motion is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  When an evaluation of a disability is based on 
limited motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board finds that the Veteran did not meet the criteria 
for a rating in excess of 20 percent based on Diagnostic Code 
5292.  The January 2003 examination report notes that the 
Veteran had almost full limitation of motion of the lumbar 
spine with pain on the extremes of motion.  The examiner 
noted that there was no fatigue, weakness, lack of endurance 
or incoordination on use of the lumbar spine.  Consequently, 
the Veteran did not even meet the criteria for a compensable 
rating based on the former criteria for limitation of motion 
of the lumbar spine based on the January 2003 examination 
even when taking into consideration fatigue, weakness, lack 
of endurance and incoordination.  See DeLuca, id.  The 
October 2005 examination report revealed the Veteran to have 
70 degrees of forward flexion of which 60 degrees were 
without pain.  He had 20 degrees of extension and 30 degrees 
each of right and left lateral flexion and right and left 
rotation.  Joint function of the spine was additionally 
limited by repetitive use and pain had a functional impact.  
It was not additionally limited following repetitive use, by 
fatigue, weakness, lack of endurance or incoordination.  The 
October 2005 report reveals at most slight limitation of 
motion of the lumbar spine when taking into consideration 
DeLuca factors.  Accordingly, the Veteran does not meet the 
criteria for a higher rating under Diagnostic Code 5292 the 
former criteria for limitation of motion of the lumbar spine.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Where symptoms 
were severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The November 2004 rating decision granted the Veteran a 20 
percent rating for his lumbar spine disability under 
Diagnostic Code 5295, the former diagnostic code for 
lumbosacral strain.  The Board finds that the Veteran does 
not meet the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5295.  A January 2003 VA fee-basis 
examination and an September 2003 VA outpatient treatment 
record notes that the Veteran had muscle spasm in the low 
back, and an October 2005 VA fee-basis examination revealed 
that the Veteran's posture was abnormal, somewhat tilted to 
the left with scoliosis.  However, the Veteran did not meet 
the criteria for a 40 percent rating for lumbosacral strain.  
The medical evidence has not revealed the Veteran to have 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The January 2003 and 
October 2005 examinations did not reveal marked limitation of 
forward bending.  The January 2003 examination revealed the 
Veteran to have 95 degrees of forward flexion and the October 
2005 examination report revealed that the Veteran's gait was 
within normal limits, that the Veteran had no muscle spasm, 
and that the Veteran had 60 degrees of painless forward 
flexion.  Accordingly, a rating in excess of 20 percent under 
the former criteria for lumbosacral strain is not warranted.  
38 C.F.R. § 5295.

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

With regard to Diagnostic Code 5293 the criteria for 
intervertebral disc syndrome in effect from September 23, 
2002 through September 25, 2003, the Board notes that when 
examined in October 2005, the Veteran reported approximately 
150 incapacitating episodes lasting about two days, for a 
total of approximately 300 days of incapacitation during the 
year.  The Veteran stated that a Dr. Penny recommended the 
bed rest.  However, a review of a February 2008 statement of 
Dr. Penny reveals that Dr. Penny actually stated that bed 
rest was not recommended.  The medical evidence of record 
does not show that the Veteran had any periods of bed rest 
prescribed by a physician due to his back disability.  Since 
the Veteran has not had incapacitating episodes having a 
total duration of at least one week for his back disability 
during the last 12 months, he did not even meet the criteria 
for a 10 percent rating based on incapacitating episodes.  

With regards to an increased rating under Diagnostic Code 
5293 based on combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations the 
Board finds that the Veteran meets the criteria for an 
increased rating of 40 percent.  As noted above, the Veteran 
has been assigned a 20 percent rating under lumbosacral 
strain for the orthopedic manifestations of his lumbar spine 
disability.  The Board finds that the Veteran's neurological 
manifestations of his low back disability may also be rated 
at a total of 20 percent.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to his neurological manifestations, the Board 
notes that the Veteran had normal sensory and motor function 
of the lower extremities on January 2003 examination.  
However, this examination also showed the Veteran to have 
bilateral limitation of straight leg raising at 30 degrees 
with pain.  Based on the foregoing, the Board finds that the 
neurological manifestations of the service-connected low back 
disability more closely approximate the mild incomplete 
paralysis of the sciatic nerve.  Accordingly a 10 percent 
disability rating is warranted for both the Veteran's left 
and right sciatic nerve manifestations.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.

Thus, combining the Veteran's orthopedic manifestations (20 
percent) with his left sciatic nerve manifestations (10 
percent) and right sciatic nerve manifestations (10 percent) 
results in a 40 percent disability evaluation for 
intervertebral disc syndrome under the criteria in effect 
from September 23, 2002, to September 26, 2003.  

With regard to the criteria in effect since September 26, 
2003, the medical evidence does not show that the Veteran has 
unfavorable ankylosis of the entire spine, the criteria for a 
100 percent disability rating, or that he has unfavorable 
ankylosis of the entire thoracolumbar spine, the criteria for 
a 50 percent disability rating under the current criteria.  
As noted above, the Veteran is not entitled to a higher 
rating based on incapacitating episodes of intervertebral 
disc syndrome.  Consequently, a disability evaluation in 
excess of 40 percent is not warranted for the Veteran's 
service-connected low back disability under criteria in 
effect since September 26, 2003.

Accordingly, an increased rating of 40 percent, and no higher 
is warranted for degenerative lumbar scoliosis with 
degenerative disc disease, L4-5, with in situ fusion from L3 
to S1, under either the current or former criteria for the 
rating of disease and injuries of the spine during the entire 
time from December 23, 2002.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record reflects that the Veteran 
has not required any hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication that anxiety has resulted in interference with 
employment in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

IV.  Anxiety

An August 1972 rating decision granted the Veteran service 
connection for anxiety.  The Veteran was assigned a 10 
percent rating.  The Veteran's claim for an increased rating 
for anxiety was received in January 2005.  The Veteran 
testified at his February 2009 hearing that he does not go 
out socially except to church.  The Veteran maintained that 
he experiences both post-traumatic stress disorder (PTSD) and 
anxiety.

A December 2004 letter from a private physician stated that 
the Veteran's lumbar disorder caused pain which exacerbated 
the Veteran's anxiety symptoms, requiring treatment with 
Zoloft.

On VA fee basis psychiatric examination in October 2005, the 
Veteran reported that he felt more stressed recently due to a 
resurgence of chronic physical problems.  On examination the 
Veteran's appearance and hygiene were appropriate.  His 
affect and mood were abnormal, with disturbance of motivation 
and mood.  The Veteran's speech was within normal limits and 
panic attacks were absent.  There were no delusions or 
hallucinations.  Obsessional rituals were absent, thought 
processes were appropriate, and abstract thinking was normal.  
Judgment was not impaired and memory was within normal 
limits.  There was no suicidal or homicidal ideation.  The 
examiner stated that the Veteran had difficulty establishing 
and maintaining effective work and social relationships 
because of anxiety.  He further stated that mentally the 
Veteran had no difficulty performing activities of daily 
living, had no difficulty understanding commands, and 
appeared to pose no threat of persistent danger to injury to 
self or others.  The diagnosis was generalized anxiety 
disorder and the Veteran's global assessment of functioning 
(GAF) score was 50.

The Veteran's anxiety has been evaluated as 10 percent 
disabling pursuant to the criteria set out in 38 C.F.R. § 
4.130, Diagnostic Code 9400.  A 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses a generalized anxiety 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400.

The Board notes that VA outpatient records include diagnoses 
of both PTSD and generalized anxiety disorder.  While the 
Veteran only has service connection in effect for anxiety, in 
rating the Veteran's service-connected anxiety, the Board has 
attributed all of the Veteran's psychiatric symptoms to be 
due to his service-connected anxiety disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).

Considering all doubt in favor of the Veteran, the Board 
finds that the Veteran is entitled to a 50 percent rating for 
his anxiety disorder.  The October 2005 examiner stated that 
the Veteran's anxiety results in disturbance of motivation 
and mood, and that the Veteran had difficulty establishing 
and maintaining effective work and social relationships 
because of anxiety.  As such, the Veteran met some of the 
criteria for a 50 percent rating for his anxiety disorder.  

The Board finds that the Veteran has not met the criteria for 
a rating in excess of 50 percent for his anxiety disorder.  
The October 2005 examiner noted that the Veteran did not have 
panic attacks or obsessional rituals.  His thought processes 
were appropriate and his memory was within normal limits.  In 
this case the Veteran does not meet any of the criteria for a 
70 percent rating for an anxiety disorder.  Consequently a 
rating in excess of 50 percent is not warranted.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the Veteran has not 
required any hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication that anxiety 
has resulted in interference with employment in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

The medical evidence of record reveals that the Veteran has 
met the criteria for a 50 percent rating, but no higher, 
during the entire appeal period under consideration.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, an 
increased rating of 50 percent for anxiety is warranted.  

V.  Pes Planus

A September 2004 rating decision granted the Veteran service 
connection for bilateral pes planus.  The Veteran was granted 
a 20 percent rating effective from March 2, 2004.  A February 
2007 rating decision increased the Veteran's rating for 
bilateral pes planus to 30 percent, also effective from March 
2, 2004.  The Veteran's claim for an increased rating for 
bilateral pes planus was received in September 2007.  

A 30 percent rating for bilateral pes planus requires a 
severe condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

On VA fee-basis examination in March 2008, the Veteran 
reported foot pain.  Examination revealed no signs of 
abnormal weight bearing or breakdown, callosities or any 
unusual shoe wear pattern.  The Veteran did not require any 
assistive device for ambulation.  On the right there was a 
moderate degree of valgus present, which could be corrected 
by manipulation.  The right foot showed no forefoot/midfoot 
malalignment.  There was also no inward rotation or marked 
pronation.  Palpation of the right foot plantar surface 
revealed slight tenderness.  The right Achilles tendon 
revealed good alignment.  On the left there was a slight 
degree of valgus present which could be corrected by 
manipulation.  The left foot showed no forefoot/midfoot 
malalignment.  There was no inward rotation or marked 
pronation.  Palpation of the left foot plantar surface 
revealed slight tenderness.  The left Achilles tendon 
revealed good alignment.  The examiner stated that the 
Veteran did not have any limitation with standing and walking 
and that he did not require any type of support with his 
shoes.

The Board finds that the Veteran's bilateral pes planus 
disability has not met the criteria for a 50 percent rating.  
The March 2008 examination did not indicate that the Veteran 
had a pronounced condition of either foot manifested by 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement, or severe spasm of the tendo 
Achilles on manipulation.  The examiner specifically noted 
that the Veteran did not have marked pronation of either foot 
and that the Veteran only had slight tenderness of the 
plantar surfaces.  Furthermore the examiner noted that the 
Veteran did not have any limitation with standing or walking 
and that he did not require any type of support with his 
shoes.  Accordingly, the criteria for a rating in excess of 
30 percent have not been met.

The Veteran's representative asserted at the Veteran's 
February 2009 hearing that March 2008 medical examination of 
the Veteran's feet was inadequate and requested that the 
Veteran be provided a new examination.  He noted that the 
examiner did not state whether or not the Veteran had severe 
spasm of the tendo Achilles on manipulation.  The Board finds 
that the examiner's description of the Veteran's pes planus 
disability was thorough and that a new examination is not 
indicated.  The report provided a clear description of the 
alignment of the feet, of the level of pain experienced in 
the feet.  The report describes the Veteran's Achilles 
tendons and indicates that the Veteran's feet were 
manipulated.  Since the examiner did not describe any spasms, 
it is clear that the Veteran did not have severe spasms on 
manipulation.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the Veteran has not 
required any hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication that anxiety 
has resulted in interference with employment in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

The medical evidence of record reveals that the Veteran has 
not met the criteria for a rating in excess of 30 percent for 
bilateral pes planus during the entire appeal period under 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, an increased rating for bilateral pes 
planus is not warranted.  


ORDER

The appeal for rating in excess of 10 percent for right foot 
bunionectomy is dismissed. 

The appeal for rating in excess of 10 percent for left foot 
bunionectomy is dismissed.

Entitlement to a rating in excess of 40 percent for 
degenerative lumbar scoliosis with degenerative disc disease, 
L4-5, with in situ fusion from L3 to S1, is granted subject 
to the law and regulations regarding the award of monetary 
benefits.

Entitlement to an increased rating of 50 percent for anxiety 
is granted subject to the law and regulations regarding the 
award of monetary benefits.

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


